Title: John Adams to Thomas Boylston Adams, 9 June 1796
From: Adams, John
To: Adams, Thomas Boylston


          
            My dear Thomas
            Quincy June 9th. 1796
          
          It was no longer ago than Yesterday that I received your kind Letter of the 14. of December last, which arrived, after a long Passage, I Suppose, at Baltimore, and came from thence by the Post which carried them to Cape Cod and then returned them to Quincy. We have been anxious on your Account as We had recd no Letter except your Letter of Introduction to Mr De Persyn, and We heard you had been Sick, by a return of your Rhumatism.
          Your Conduct in your new Situation will I doubt not do you honour. I have read Some of your Dispatches with Pleasure and have Reason to believe they have given Satisfaction at Head Quarters. If there is any Thing in which your Brothers Dispatches and yours have been deficient it is in not writting often enough to The Secretary of The Treasury on the Subject of the Loans of Money. This is the most important Branch of your Duties at the Hague, at present as many of the operations of Government may depend upon it.
          Your Brother has had a long Residence in England, but We suppose is returned before this. His Conduct in England has been prudent and cautious, and has given no Uneasiness as I believe to his Employers. He has not been very miserable in London I Suspect: but I hope he has been wise.
          The Treaty with G. B. has exhibited a Phænomenon—It has shewn an Example of Democratical Negotiation with foreign Nations. It has shewn that you may as well commit to Safety, Peace and Prosperity of a Nation to the Winds as to Town Meeting and Newspaper Negotiation, or in other Words to what is called the Public Voice and the public opinion. The Public Voice at last, however, having the President and Senate to guide it has decidedly declared in their favour and the mighty Nothing is no longer talked of.
          
          I agree with you, in all the Sentiments in your Letter, which discovers a degree of Information and a maturity of Judgment, as well as an Accuracy and Elegance of Style, which comforts a Fathers Heart and cherishes his most flattering Hopes. Even the Hand Writing is a kind of Model.
          I thank you for the Pamphlet, which however is but a mercenary Production of some Rascal bribed to abuse Washington and America.
          Mr De Persyn could not be persuaded to Stay but a day or two in Philadelphia. He had engaged to go into the Interiour of the State of N. York I suppose to look out for a Scæne of Action.
          The Friendship of Professor Luzac, who is one of the most learned and ingenious of Men, as well as amiable virtuous and friendly in private Life, richly deserves your assiduous Cultivation.
          I rejoice with Mr Dumas with all my Heart in his Tryumph. His Learning, Experience and Readiness in Languages may be Useful to you on many Occasions. But you will of Course be upon your Guard against his Prejudices. His Attachments to France and His Hatred to the Stadtholder and his friends are too ardent, to be always implicitly confided in by American Ministers.
          Your Brother and You, I hope are not loosing your Time: but your Letters to me, published in our Newspapers in the form of Speeches in Congress or in a state Legislature would give you more fame than all your Diplomatic Labours. Foreign Embassies, however honourable, have a tendency to alienate a Man from his Country and his Country from him. Mr Otis and Mr Cooper have come forward in Elections, and have got the Start of your Brother who certainly stood before them in the public Opinion. However I believe either of them would be glad to change Places with him.
          I am not acquainted with your Views, Prospects or Designs and cannot venture to advise you. But unless you can make some Advantage for yourself, by your Residence in Europe I cannot advise you to prolong it many Years. All I can Say with confidence is, that whenever you shall find it for your Interest or Convenience to return, you will be received with / Kindness and Joy by your affectionate Father
          
            John Adams
          
          
            Cujacius is arrived at N. York: but I have not seen it.
          
        